DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “final gear which is provided in the tubular body” as recited in line 10 of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The instant drawings only show a final gear 72 located outside of tubular body 70 and not in the tubular body.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing mechanism which is configured to apply a biasing force to the movable shaft along the direction of the axis” and “wherein the biasing mechanism is configured to apply the biasing force to the movable shaft from the end position toward the start position, and presses the male screw portion against the female screw portion to the start position side” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 The current claim 1 requires “a final gear which is provided in the tubular body” in line 10. The instant drawings show a final gear 72 located outside of the tubular body 70 (instants Figs. 6-8), however nowhere is an embodiment shown where a final gear is “in” a tubular body. The instant specification describes “The final gear 72 is provided in the third rotating cylinder portion 82 of the rotating cylinder 70. Moreover, the final gear 72 may be integrally formed with the rotating cylinder 70, may be separately formed from the rotating cylinder 70, or, for example, may be integrally combined by being fitted to an outer peripheral surface of the third rotating cylinder portion 82” (instant paragraph 0065). The drawings only appear to show embodiments where the final gear is fitted to an outer peripheral surface of the third rotating cylinder portion 82, and do not show an embodiment where the final gear is in the tubular body. This makes it difficult to discern how the device would operate in an embodiment where the final gear is in the tubular body. Because of this, it can be said that the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 2-10 are rejected as they depend from claim 1.

The following is a quotation of 35 U.S.C. 112(b):


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a tubular body which has an inner peripheral surface on which a female screw portion is formed and is rotatably disposed around an axis” in lines 2-3 but then recites “the male screw portion and the female screw portion are screwed to each other and rotations thereof around the axis are restricted” in lines 5-6. These limitations appear to contradict each other, in that the female screw portion is both rotatably disposed and is restricted from rotation. Lines 8-9 also refer to a rotation of the tubular body which includes the female screw portion. The examiner will assume that the applicant only means that the movable shaft and thus the male screw portion are not rotatable.
Claim 1 recites “a drive unit which has the driving gear” in line 11. First, the term “the driving gear” lacks a proper antecedent basis. Second, it is not clear in what way “has” is intended to limit the claim. The examiner will assume that “has” is merely being used as an alternative to “comprises”.
Claim 1 recites “a power transmission mechanism which has a plurality of intermediate gears…” in lines 12-13. It is not clear in what way “has” is intended to limit the claim. The examiner will assume that “has” is merely being used as an alternative to “comprises”.
Claim 1 recites the limitation "the start position side" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 6, the final four lines of the claim constitute a sentence fragment. I.e. it appears there is some limitation missing with regard to the detection sensor or the applicant should not have included the wording of “which” in line 5.
Claim 8 recites the limitation “the start position side” in line 4. There is a lack of a proper antecedent basis for this limitation in the claim.
Claims 2-10 depend from claim 1.

Allowable Subject Matter
	No claims are currently allowed.
	The examiner notes that no prior art rejections are currently being given. There was no combination of references found that would have made it obvious to one having ordinary skill in the art before the effective filing date of the present invention to have arrived at the invention of claim 1. However the rejections under 35 USC § 112 noted above are the reason why no claims are currently allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bruggeman et al. (US 2012/017281 A1), Causy III et al. (US 2010/0160861 A1), Hurlstone et al. (US 2005/0000711 A1), Moberg et al. (US 2014/0148785 A1), Peter et al. (US 7,066,909 B1), and Smith (US 2019/0015585 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/James D Ponton/Examiner, Art Unit 3783